Citation Nr: 9928971	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  99-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected pulmonary melioidosis, left upper lobe.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a claim for an 
increased rating for pulmonary melioidosis, left upper lobe.

REMAND

In his substantive appeal, received at VA in July 1999, the 
veteran indicated that he wished to appear at a personal 
hearing before a member of the Board sitting at the RO.  In 
written correspondence received at the Board later that same 
month, the veteran indicated that he desired a 
videoconference hearing at the RO.  A videoconference hearing 
was scheduled for September 1999; however, on the day of the 
hearing the veteran stated that he desired to have a hearing 
at the RO instead of a videoconference hearing.  Accordingly, 
on remand, the veteran should be scheduled for a hearing 
before a member of the Board sitting at the RO.

While the matter is in remand status, the RO should also 
clarify whether the veteran desires a representative with 
respect to the issue on appeal.  In this regard, there are 
indications that the veteran desires to appoint the Veterans 
of Foreign Wars of the United States (VFW) as his 
representative.  However, the claims file does not currently 
contain a power of attorney in favor of VFW.  The Board notes 
that the law provides that a veteran has the right to full 
representation in all stages of an appeal.  38 C.F.R. § 
20.600 (1998).  However, in order for a recognized 
organization to be designated as an appellant's 
representative, an appellant must execute a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative).  38 C.F.R. § 20.602 (1998).  Thus, according 
to current VA regulations, the veteran's representation must 
be clarified.


Accordingly, this case is REMANDED for the following action: 

1.  The RO should clarify the veteran's 
desire to be represented with respect to 
the issue on appeal.  

2.  The veteran should be scheduled for a 
personal hearing at the RO.  He and his 
representative should be notified in 
writing of the date, time and place of 
such a hearing, and the claims file 
should be documented to reflect such 
notification.

3.  The RO should again review the claim.  
If the benefit sought on appeal is not 
granted, the veteran and, if applicable, 
his designated representative should be 
furnished a supplemental statement of the 
case.  He/they should also be given the 
appropriate time period in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purpose of this remand 
is to afford the veteran due process of law, and the Board 
does not express any opinion as to any ultimate disposition 
warranted, either favorable or unfavorable.  No action is 
required of the veteran until he is notified.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





